                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
       vs.                                   )               Cr. Case No. 21-mj-00713-GBW
                                             )
                                             )
JOHN BENJAMIN THORNTON,                      )
                                             )
                      Defendant.             )

              UNITED STATES’ MOTION FOR COMPETENCY HEARING
               AND PSYCHOLOGICAL/PSYCHIATRIC EVALUATION

       The United States hereby moves the Court for a hearing to determine the mental

competency of Defendant John Benjamin Thornton pursuant to 18 U.S.C. § 4241(a). The United

States further moves the Court, pursuant to 18 U.S.C. § 4241(b) and (c) as well as FED. R. CRIM.

P. 12.2(c)(1)(A) to order that Defendant undergo a psychiatric and/or psychological examination

to assist with the hearing. Defendant opposes this motion.

                                        BACKGROUND

       Thornton has been charged with making threats via text message to his ex-wife and a

family member, in violation of 18 U.S.C. § 875(c). Doc. 1. The complaint alleges that on May

18, 2021, Thornton sent a series of text messages to various individuals where he threatened,

inter alia, to execute them. Id. In one of the text messages sent to his ex-wife, Thornton states

“I’m killing them for Superconductive Quantum Tunneling into the Brainwaves of

Methamphetamine users, globally. mk ultra, b it’s Methamphetamine Kinetics Superconducted.”

Id. Additionally, when Defendant was arrested, he was interviewed by FBI agents. During that

interview Thornton stated that he was previously employed as a Biomedical Equipment

Technician with the Department of Defense. He went on to explain that his purpose is to expose

                                                 1
MK ULTRA which is led by James R. Bath, with whom he had a personal relationship. Thornton

claims on February 14, 2016, he was with Bath and others in which Mr. Bath provided

information to Thornton regarding MK ULTRA which is a company run out of Canada by the

name of D-Wave. Thornton further claimed this is a terrorist organization which utilizes

methamphetamine users by tunneling into the brainwaves using a squid dilution system (SQUID)

and creating a psychosis in which a person can be manipulated.

                                      LEGAL STANDARD

       Under 18 U.S.C. § 4241, a defendant or the government may file a motion for a

competency hearing at any time after the beginning of prosecutorial proceedings, but before

sentencing. See 18 U.S.C. § 4241(a). Once such a motion has been filed, the court shall grant the

motion if there is reasonable cause to believe that the defendant may presently be suffering from

a mental disease or defect rendering him mentally incompetent to the extent that he is unable to

understand the nature and consequences of the proceedings against him or to assist properly in

his defense. 18 U.S.C. § 4241(a). To assist the Court at the hearing, the Court may order that a

psychiatric or psychological evaluation of the defendant be conducted and that a report be filed

with the court before the hearing. See 18 U.S.C. § 4241(b); see also FED. R. CRIM. P.

12.2(c)(1)(A).

                                           ARGUMENT

       Here, the United States has concerns about Defendant’s competency because he has

exuded erratic behavior and discussed certain topics consistent with someone suffering from a

mental illness. Specifically, his discussion of a terrorist organization which utilizes

methamphetamine users by tunneling into the brainwaves using a squid dilution system (SQUID)

and creating a psychosis in which a person can be manipulated, leads the United States to believe



                                                  2
Defendant may be suffering from a mental illness that may affect his ability to comprehend the

ongoing legal proceedings against him. Additionally, undersigned counsel recalls at least two

times in preliminary proceedings in front of both Judge Wormuth and Judge Garza when

Defendant spoke out of turn and each judge had to instruct Defendant not to talk over people.

Accordingly, in an abundance of caution, the United States requests the Court hold a competency

hearing in this matter. The United States also requests that the Court order that a local

psychiatric or psychological evaluation of Defendant be conducted and that a report be filed with

the Court before the hearing.

                                         CONCLUSION

       Because the United States has concerns about Defendant’s mental health and

competency, the Court should hold a competency hearing and order a local psychiatric or

psychological evaluation of Defendant prior to the hearing.

                                                      Respectfully submitted,

                                                      FRED J. FEDERICI
                                                      Acting United States Attorney

                                                      Electronically filed 06/15/2021
                                                      MARISA A. ONG
                                                      Assistant United States Attorney
                                                      200 N. Church St.
                                                      Las Cruces, NM 88001
                                                      (575) 522-2304

I HEREBY CERTIFY that I electronically
filed the foregoing with the Clerk of the
Court using the CM/ECF system which
will send electronic notification to defense
counsel of record on this date.
Electronically Filed 06/15/2021
MARISA A. ONG
Assistant U.S. Attorney

                                                 3
4
